ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Rizzani de Eccher (USA), Inc.               )      ASBCA No. 60944
                                            )
Under Contract No. W912ER-10-C-0026         )

APPEARANCES FOR THE APPELLANT:                     Jeffrey G. Gilmore, Esq.
                                                   Daniel R. Miktus, Esq.
                                                   John M. Neary, Esq.
                                                    Ackerman LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Pietro O. Mistretta, Esq.
                                                   Nancy L. Pell, Esq.
                                                   James D. Stephens, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineers District, Middle East
                                                    Winchester, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: August 2, 2019



                                                 LI~•
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60944, Appeal ofRizzani de Becher
(USA), Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder,Armed Services
                                                 Board of Contract Appeals